STONE, C. J.,
dissenting. — Crime consists of an evil intent, carried into effect, or attempted to be carried into effect, by a single act, or series of connected acts, having that object in view. When the evil intent has but a single object, and the act done or attempted is confined in its purpose to that object, then, though the act may by misadventure produce more than one result, each of which, separately con*610sidered, is a crime, only one crime is committed, and only one conviction can be had. "When, however, the offender is influenced by more than one independent, evil intent, aimed at the accomplishment of different objects, or criminal results, then a single act done or attempted in pursuance thereof may amount to more than one indictable offense. If not, the slayer of a multitude with dynamite, or with a Gatling gun, is, in the eyes of the law, no more guilty than the murderer who kills his single victim. If the offender in this case intended to liberate more prisoners than one, then I am not able to perceive any violation of the constitution in holding him criminally accountable for each separate prisoner he set at liberty.—4 Amer. & Eng. Encyc. of Law, 790. I will not collate the authorities opposed to the conclusion of my brothers, but would prefer to follow them to the extent above indicated.